Citation Nr: 0400466	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  97-07 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back disorder, to include as a result of exposure to Agent 
Orange.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder other than PTSD, to include as a result 
of exposure to Agent Orange.  

4.  Entitlement to service connection for gastrointestinal 
and skin disorders, to include as a result of exposure to 
Agent Orange.  




REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Norman R. Rosario, M. D.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico, which denied the 
benefits sought.  In June 1997, the veteran and his physician 
testified at an RO hearing.  A copy of the hearing transcript 
has been associated with the record.

The RO characterized the issues on appeal as: (1) whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for PTSD; (2) whether new 
and material evidence has been received to reopen a claim for 
entitlement to service connection for a back disorder; and 
(3) entitlement to service connection for nervous condition, 
back condition, gastrointestinal disease, and skin condition 
as a result of exposure to herbicides.  In a February 2003 
decision, the Board remanded the case to the RO to schedule 
the veteran for a hearing before a Veterans Law Judge at the 
RO (Travel Board hearing).  In that remand, the Board 
observed that the RO previously had denied service connection 
for a skin disorder (tinea versicolor), PTSD and for back and 
psychiatric (nervous) disorders and in later decisions, the 
Board denied service connection for back and psychiatric 
disorders.  The veteran has been diagnosed with dermatitis.  
A newly diagnosed disorder, even if medically related to a 
previously diagnosed disorder, is not the same claim for 
jurisdictional purposes when it has not been previously 
considered.  As such, the Board noted that a claim for 
service connection for a skin disorder is not the same as the 
earlier claim for tinea versicolor.  Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).  A new etiological theory of 
entitlement, such as for exposure to herbicides, however, 
does not amount to a new claim.  Ashford v. Brown, 10 Vet. 
App. 120 (1997).  Thus, the Board recharacterized the issues 
on appeal as shown above. 

In a March 2003 VA Form 21-4138, the veteran withdrew his 
request for a Travel Board hearing and asked that the case be 
sent to the Board for decision.  38 C.F.R. § 20.704(e) 
(2003).  The case now is before the Board for further 
appellate consideration. 


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues discussed in this decision.

2.  In an October 1990 rating decision, the RO determined 
that no new and material evidence had been received to reopen 
the veteran's claims for entitlement to service connection 
for PTSD, back and psychiatric disorders; the veteran was 
informed of this decision the following month but did not 
file a notice of disagreement (NOD) within one year of such 
notification.

3.  Evidence added to the record since the October 1990 
rating decision is, either by itself or in connection with 
evidence already of record, so significant that it must be 
considered to decide fairly the merits of the veteran's claim 
for entitlement to service connection for PTSD.

4.  Evidence added to the record since the October 1990 
rating decision, showing that the veteran has a back 
disorder, is cumulative in nature and is not, either by 
itself or in connection with evidence already of record, so 
significant that it must be considered to decide fairly the 
merits of the veteran's claim for entitlement to service 
connection for a back disorder.  

5.  Evidence added to the record since the October 1990 
rating decision, showing that the veteran has a psychiatric 
disorder other than PTSD, is cumulative in nature and is not, 
either by itself or in connection with evidence already of 
record, so significant that it must be considered to decide 
fairly the merits of the veteran's claim for entitlement to 
service connection for a psychiatric disorder.  

6.  There is no competent medical evidence linking a 
gastrointestinal or a skin disorder directly to service or to 
exposure to herbicides.


CONCLUSIONS OF LAW

1.  The October 1990 rating decision, determining no new and 
material evidence had been received to reopen claims for 
service connection for PTSD, back and psychiatric disorders 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

2.  New and material evidence has been received since the 
October 1990 rating decision sufficient to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).  

3.  New and material evidence has not been received since the 
October 1990 rating decision to reopen the veteran's claim of 
service connection for a back disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (effective prior to August 29, 
2001).  

4.  New and material evidence has not been received since the 
October 1990 decision to reopen the veteran's claim of 
service connection for a psychiatric disorder other than 
PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).  

5.  A gastrointestinal disorder or a skin disorder neither 
occurred in nor was aggravated by service, nor may they be 
presumed to have been so incurred due to exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) and the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA) were enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  As the veteran's claims to reopen 
were received prior to August 29, 2001, the Board finds the 
amendment to 38 C.F.R. § 3.156(a) is inapplicable in this 
case and the claims must be considered based upon the law 
effective prior to that revision.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The VEBEA, in pertinent part, provides a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era and modified the circumstances under 
which certain diseases manifest to a compensable degree after 
discharge by Vietnam Era veterans would be considered service 
connected, even in the absence of evidence of such disease in 
service.  See 38 U.S.C.A. § 1116 (West 2002).

The Board also notes that VA has changed the criteria set 
forth in 38 C.F.R. 
§ 3.404(f) pertaining to service connection for PTSD twice 
during the pendency of this appeal.  See Direct Service 
Connection (Post-Traumatic Stress Disorder), 64 Fed. Reg. 
32,808 (June 18, 1999).  The second amendments became 
effective March 7, 2002.  See Post-Traumatic Stress Disorder 
Claims Based on Personal Assault, 67 Fed. Reg. 10,330, 10,332 
(Mar. 7, 2002) (codified as amended at 38 C.F.R. § 3.304(f) 
(2003)).  The 1998 and 1999 criteria for evaluating PTSD 
claims are substantially the same, as both versions of the 
regulations require medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1998), (2001).  The 1999 amendments primarily codified the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997), 
and brought 38 C.F.R. § 3.304(f) in line with the governing 
statute, 38 U.S.C.A. § 1154(b) (West 1991), which relaxed 
certain evidentiary requirements for PTSD claimants who have 
combat-related stressors.  The Board notes that the 2002 
amendments pertain to PTSD claims resulting from personal 
assault; however, the veteran's claim is not based on a 
personal assault.  38 C.F.R. § 3.304(f) (2003).

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  The Board finds 
that, as the revised version of 38 U.S.C.A. § 5107 in the 
VCAA eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991), the provisions of the VEBEA 
providing a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era, and 
the 1998 and 1999 criteria for evaluating PTSD claims are 
substantially the same, they are, therefore, applicable law.  
38 U.S.C.A. § 5107 (West 2002).  

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issues of entitlement 
to service connection for gastrointestinal and skin disorders 
and whether new and material evidence has been received to 
reopen claims for service connection for PTSD, a back 
disorder and a psychiatric disorder other than PTSD as VA has 
complied with the notice and duty to assist provisions of the 
VCAA.  See generally Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, the Board notes that 
collectively, in a February 1997 statement of the case (SOC), 
supplemental statements of the case (SSOCs) issued in 
September 1997 and March 2002, and various letters to the 
veteran, he was advised of the information needed to reopen 
and to substantiate his claims for service connection.  In a 
March 2002 VCAA letter, VA has advised him of the information 
needed to reopen and to substantiate his claims for service 
connection and informed him of what VA had done and would do.  
Therefore, VA has no outstanding duty to inform him that any 
additional information or evidence is needed.

With regard to VA's duty to assist, the Board finds that all 
relevant service and post-service non-VA and VA medical 
records, VA examination reports dated in December 1980, 
August 1981, July 1997, October 2000 and September 2001, RO 
hearing transcripts dated in September 1985 and June 1997, 
state disability medical records, Office of Personnel 
Management (OPM) retirement decision records, and various lay 
statements have been associated with the claims file.  Given 
the absence of complaints of, or treatment for, a 
gastrointestinal and skin disorder in service, and the 
absence of competent medical evidence linking such disorders 
to service or exposure to herbicides, the Board finds that 
additional development is unwarranted for the claims 
addressed in this decision.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  The Board also finds that the 
service, non-VA and VA treatment reports and VA examination 
reports, which evaluate the status of the veteran's health, 
are adequate for determining whether service connection for 
gastrointestinal and skin disorders is warranted and whether 
the veteran's previously denied claims should be reopened.  
The veteran and his representative have been given the 
opportunity to supplement the record.  The veteran and his 
private physician testified at an RO hearing.  Although the 
case was remanded for the RO to schedule a Travel Board 
hearing, the veteran withdrew his request for a personal 
hearing before the Board.  Thus, the Board finds that the RO 
has obtained, or made reasonable efforts to obtain, all 
medical evidence, which might be relevant to the veteran's 
claims.  Accordingly, the Board finds that no further 
assistance to the veteran in acquiring medical evidence is 
required by statute.  38 U.S.C.A. § 5103A (West 2002).

In light of the foregoing, the Board finds no prejudice to 
the veteran in this case by proceeding with the adjudication 
of the appeal as VA has complied to the extent possible with 
the notice and duty to assist provisions of the VCAA.  The 
Board finds that there has been no prejudice to the veteran 
in this case that would warrant further notice or 
development, his procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

I.  New and Material Claims

The first issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims for entitlement to service connection for PTSD, 
back and psychiatric disorders.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996).

The Board notes that the RO first denied a claim for 
entitlement to service connection for a nervous condition in 
a November 1973 rating decision as not shown by the evidence 
on record.  By a letter dated the same month, the veteran was 
notified of the RO's action and was advised of his appellate 
rights, but no appeal was initiated within one year of the 
notification.  In an April 1980 rating decision, the RO 
determined that the evidence was insufficient to reopen a 
claim for service connection for a nervous disorder and also 
denied claims for service connection for chronic low back 
pain and tinea versicolor as not related to service even 
though March 1980 VA examiners had diagnosed the veteran with 
depressive reaction, chronic low back strain and tinea 
versicolor.  The veteran was notified of the RO's action and 
advised of his appellate rights the following month.  The 
veteran filed a notice of disagreement (NOD) with regard to 
the nervous and back disorder claims and perfected a timely 
appeal.  In an April 1981 rating decision amending the April 
1980 rating decision, the RO denied service connection for a 
skin disorder diagnosed as tinea versicolor as the National 
Personnel Records Center (NPRC) indicated that in-service 
exposure to herbicides had not be established.  

In a March 1982 decision, the Board denied service connection 
for a back disorder as not causally related to service.  In a 
May 1983 decision, the Board determined that a new factual 
basis had not been established to reopen the veteran's claim 
for service connection for a psychiatric disorder, finding 
that an acquired psychiatric disorder diagnosed as dysthymic 
disorder was not incurred in or aggravated by service as the 
earliest clinical evidence of a psychiatric disorder was not 
until several years after separation from service and there 
was no etiological relationship between an acquired 
psychiatric disorder and possible exposure to herbicides.  

In April 1984, the RO confirmed the denial of service 
connection for a nervous disorder and advised the veteran of 
his appellate rights, but no appeal was initiated within one 
year of the notification.  In a January 1986 rating decision, 
the RO confirmed the previous denial of service connection 
for a psychiatric disorder and also denied service connection 
for PTSD, finding no evidence to support a diagnosis of PTSD 
by a private physician.  The veteran was notified of the RO's 
action and advised of his appellate rights in March 1986, but 
no appeal was initiated within one year of the notification.  
In an October 1990 rating decision, the RO determined that no 
new and material evidence had been presented to reopen claims 
for service connection for PTSD, a nervous disorder or a back 
disorder.  The veteran was notified of the RO's action and 
advised of his appellate rights the following month, but no 
appeal was initiated within one year of the notification.  In 
a November 1996 rating decision, the subject of this appeal, 
the RO determined that no new and material evidence adequate 
to reopen the veteran's claims for service connection for 
PTSD or a back disorder had been submitted and also denied 
the veteran's claim for nervous, back, and skin disorders and 
a gastrointestinal disorder as due to exposure to herbicides.  
The veteran was notified of this decision and was advised of 
his appellate rights the same month and he perfected an 
appeal within one year of notification. 

Since the veteran did not perfect an appeal of the November 
1973, April 1984, January 1986, and October 1990 RO 
decisions, they became final and are not subject to revision 
on the same factual basis.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.1103 (2003).  Similarly, since the 
veteran did not seek reconsideration of the March 1982 and 
May 1983 Board decisions, they became final and are not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1100 (2003).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (effective prior to August 29, 2001).  
Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  The 
second step becomes applicable only when the preceding step 
is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  In order for evidence to be sufficient to reopen 
a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  The Board has reviewed all 
the evidence of record, and for the reasons and bases set 
forth below concludes that new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for PTSD has been received.  Conversely, the Board 
concludes that new and material evidence sufficient to reopen 
the veteran's claim for service connection for a back 
disorder and for a psychiatric disorder other than PTSD has 
not been received.  See 38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001).

A.  PTSD

The evidence presented or secured since the last final denial 
of the veteran's claim for PTSD in October 1990 includes 
additional VA treatment records, private treatment records 
from Dr. Norman R. Rosario Santos that show a diagnosis of 
PTSD; various VA examination reports indicating that the 
veteran does not meet the diagnostic criteria for PTSD even 
though VA medical records show treatment for PTSD in 1995 and 
1996, testimony from the veteran and Norman R. Rosario 
Santos, M.D, linking the veteran's PTSD to service, and 
statements from the veteran and his representative.  The 
Board finds that Dr. Norman R. Rosario Santos' statements 
indicating that the veteran has PTSD due to service in the 
Vietnam War and VA records showing treatment for PTSD in 1995 
and 1996 bear directly or substantially on the specific 
matter and are so significant that they must be considered to 
fairly decide the merits of the claim.  Accordingly, the 
veteran's claim of entitlement to service connection for a 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001). 

B.  Back and Psychiatric Disorders Other than PTSD

At the time of the October 1990 denial, the record included 
various VA examination reports, service medical records, and 
post-service medical records showing treatment for low back 
pain variously diagnosed as low back syndrome and chronic low 
back strain and for psychiatric disorders variously diagnosed 
as psychotic depressive reaction, anxiety, anxiety neurosis, 
schizophrenia, major depression with psychotic features, and 
affective disorder.  Although some private physicians had 
indicated that the veteran's back and psychiatric disorders 
might possibly be related to service, their opinions were 
based on the veteran's self-reported history without a review 
of his service medical records.  Service medical records 
showed no complaints or diagnosis of, or treatment for, a 
back disorder or an acquired psychiatric disorder.  The 
veteran first sought treatment for a back disorder in 
February 1976 and was hospitalized for a psychiatric disorder 
in April 1979, several years after service discharge.  But 
there was no competent medical evidence linking the veteran's 
variously diagnosed back or psychiatric disorders to service.

Evidence presented or secured since the October 1990 rating 
decision includes: post-service medical records showing 
continuing treatment for back pain and an initial diagnosis 
of a herniated nucleus pulposus of the lumbosacral spine in 
1992 and for psychiatric disorders, and testimony and/or lay 
statements claiming that such disorders are linked to 
service.  While most of this evidence is clearly new, the 
evidence is not material to the issues under consideration 
and thus is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's claims.

In this regard, the Board notes that the new evidence is 
redundant in nature, confirming that the veteran has back and 
psychiatric disorders but does not include competent medical 
evidence linking them to service.  Thus, these records are 
not probative of the issues before the Board and are not so 
significant that they must be considered in order to decide 
fairly the merits of the veteran's claims.  

As to the lay testimony and statements, the Board finds they 
too are not material as such lay opinions are not probative 
as to the question of causation or diagnosis.  The law 
provides that, with respect to questions involving diagnosis 
or medical causation, credible medical evidence is required.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Lay 
opinions cannot be accepted as competent evidence to the 
extent that they purport to establish a medical nexus or the 
presence of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions), or provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims for service connection for a 
back disorder or a psychiatric disorder other than PTSD, the 
October 1990 decision remains final.  Accordingly, the 
veteran's claims of entitlement to service connection for a 
back disorder or a psychiatric disorder other than PTSD are 
not reopened and the benefits sought on appeal must be 
denied.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001). 

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2003).  Where a 
veteran who served for ninety days or more during a period of 
war (or during peacetime service after December 31, 1946) 
develops certain chronic diseases to a degree of 10 percent 
or more within one year from separation from service, such 
diseases may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Further, if a condition noted during service is not shown to 
be chronic, then generally, a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu, 2 Vet. App. at 494 
(holding that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer, 210 F.3d at 1353.  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era 
(from January 9, 1962 to May 7, 1975), and has one of the 
following diseases, that disease shall be considered to have 
been incurred in or aggravated by such service, 
notwithstanding that there is no record of evidence of such 
disease during the period of such service.  The diseases 
include Non-Hodgkin's lymphoma, Hodgkin's disease; chronic 
lymphocytic leukemia (CLL), multiple myeloma; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e), 3.313 (2003).  The diseases listed above must 
become manifest to a degree of 10 percent or more at any time 
after service.  The VEBEA also provides for presumptive 
service connection for chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy, but they must become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  Id.  The term acute and subacute peripheral 
neuropathy means transit peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within 2 years of the date of onset.  38 C.F.R. 
§ 3.309(e), n. 2.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  
Recently, the Secretary clarified that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam Era is not 
warranted for the following conditions: Hepatobiliary 
cancers, nasopharyngeal cancer, bone and joint cancer, 
breast cancer, cancers of the female reproductive system, 
urinary bladder cancer, renal cancer, testicular cancer, 
leukemia (other than CLL), abnormal sperm parameters and 
infertility, Parkinson's disease and parkinsonism, 
amyotrophic lateral sclerosis (ALS), chronic persistent 
peripheral neuropathy, lipid and lipoprotein disorders, 
gastrointestinal and digestive disease, immune system 
disorders, circulatory disorders, respiratory disorders 
(other than certain respiratory cancers), skin cancer, 
cognitive and neuropsychiatric effects, gastrointestinal 
tract tumors, brain tumors, light chain-associated (AL) 
amyloidosis, endometriosis, adverse effects on thyroid 
homeostasis, and any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 
(May 20, 2003).

The evidence indicates that the veteran served in the 
Republic of Vietnam during the Vietnam Era.  The veteran 
claims that he has a gastrointestinal disorder and 
dermatitis, secondary to exposure to herbicides.  Although 
the veteran served in the Republic of Vietnam during the 
Vietnam Era, see 38 C.F.R. § 3.313, there is no medical 
evidence of record showing a disability for which a causal 
relationship has been established.  Thus, as such, he is not 
entitled to presumptive service connection for a claimed 
gastrointestinal disorder or dermatitis, secondary to 
exposure to herbicides.

The Board has considered the veteran's assertions that he 
suffers from a disorder related to herbicide exposure.  
However, being a layman, he is not competent to give an 
opinion regarding medical causation or diagnosis, and his 
statements on such matters do not establish service 
connection.  Espiritu, 2 Vet. App. at 494-95.  Therefore, as 
a matter of law, the veteran cannot receive the benefit of a 
rebuttable presumption that he has a gastrointestinal or 
skin disorder that was caused by exposure to herbicides.  To 
the extent the law is dispositive of an issue on appeal, the 
claim lacks legal merit.  Sabonis v. Brown, 6 Vet. App. 427, 
430 (1994).

Notwithstanding the foregoing analysis, the Federal Circuit 
Court has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and 
the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 
Stat. 11 (1991), do not preclude establishment of service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom Ramey v. Gober 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, the veteran could establish service connection 
directly.  

Service medical records show no complaints or diagnosis of, 
or treatment for, a gastrointestinal disorder.  They also 
reflect treatment in September 1971 for a sore on the 
veteran's foot.  Upon separation examination, clinical 
findings were normal for the gastrointestinal system and 
skin.  A Ryder Memorial Hospital record reflects treatment 
for gastroenteritis in February 1976.  On examination in 
March 1980, the veteran was not diagnosed with a 
gastrointestinal disorder but was diagnosed with tropical 
sprue, in remission, and tinea versicolor.  In a May 1980 
rating decision, the RO did not find that the tinea 
versicolor was related to service and confirmed its denial in 
an April 1981 rating decision.  In March 1981, a VA 
dermatologist diagnosed the veteran with tinea versicolor.  
In November 1981, a VA dermatologist diagnosed the veteran 
with tinea cruris and tinea versicolor.  In a May 1990 
statement, Dr. Arturo Torres Borges indicated that he had 
treated the veteran for multiple dermatitis since 1980 and 
that it was possibly related to the Vietnam War.  A May 1996 
statement from Dr. Miguel Mecha reflects treatment for 
gastritis and dermatitis since February 1990.  In an undated 
statement, Dr. Jose A. Rios Collazo indicates that he treated 
the veteran for gastric and colon polyps.  

In the absence of any gastrointestinal disorder in service 
and competent medical evidence linking a gastrointestinal or 
skin disorder to service, the veteran's claim for service 
connection for such disorders fails.  The Board notes that a 
private physician has indicated that the veteran's skin 
disorder could be related to service in Vietnam.    The Board 
notes that a mere recitation of the veteran's self-reported 
lay history does not constitute competent medical evidence of 
diagnosis or causality.  LeShore v. Brown, 8 Vet. App. 406 
(1996).  The Board is not bound to accept medical opinions or 
conclusions, which are based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Repeatedly the veteran has claimed that he has skin and 
gastrointestinal disorders due to service in Vietnam.  There 
is no competent medical evidence in the record linking such 
disorders to service.

The only remaining evidence in support of the veteran's claim 
is his testimony and statements and those of his wife and 
representative, which are insufficient to establish service 
connection.  See Grottveit, 5 Vet. App. at 93; see also 
Espiritu, 2 Vet. App. at 494-95.  Thus, the Board finds that 
the preponderance of the evidence is against service 
connection for a gastrointestinal or skin disorder.  

ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for PTSD has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.  
 
As new and material evidence has not been received, the claim 
of entitlement to service connection for a back disorder is 
not reopened and the appeal is denied.

As new and material evidence has not been received, the claim 
of entitlement to service connection for a psychiatric 
disorder other than PTSD is not reopened and the appeal is 
denied.

Service connection for a gastrointestinal and/or skin 
disorder, to include as a result of exposure to herbicide 
exposure, is denied.


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for PTSD, the claim is REMANDED 
for de novo review.

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2003); 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as 
amended at 38 C.F.R. 
§ 3.304(f)); see also Cohen, 10 Vet. App. at 138 (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

Specifically, to establish entitlement to service connection 
for PTSD under the former regulation, the veteran must submit 
" . . . medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304 (1996).  Under the revised regulation, the veteran 
must submit " . . . medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred."  38 
C.F.R. § 3.304(f) (2003).

The veteran's DD Form 214 indicates that he was an 
infantryman and served in the Republic of Vietnam from August 
1971 to March 1972.  He was awarded a Combat Infantry Badge.  
Thus, the Board finds that the veteran did engage in combat 
with the enemy, and as such, his lay testimony alone is 
enough to establish the occurrence of the alleged stressor.  
See Cohen, 10 Vet. App. at 146-47; Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  

In this case, the record also shows diagnoses for various 
psychiatric disorders, including PTSD, anxiety, depression, 
and schizophrenia and opinions by private practitioners, Drs. 
Carlos F. Acevedo Viera, Arturo Torres Borges, and Norman R. 
Rosario Santos, linking a psychiatric disorder to include 
PTSD to the veteran's service.  

The Board also finds that VA's redefined duties to notify and 
assist a claimant, as set forth in the VCAA, have not been 
fulfilled regarding the veteran's claim for service 
connection for PTSD.  See Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The RO 
will need to provide the veteran with specific information 
concerning what information VA will attempt to obtain as 
required by the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board further notes that the duty to assist includes 
obtaining additional treatment records and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  The Board observes that the last 
VA treatment records are dated in August 1997.  The Board 
feels that the RO should ask the veteran to identify and sign 
releases for health care providers that treated him for any 
psychiatric disorder, since August 1997 and should obtain 
missing non-VA and VA treatment records.  The Board reminds 
the veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).   

As there are conflicting opinions on whether the veteran has 
PTSD, the veteran will be afforded a VA psychiatric 
examination to provide an opinion as to whether he has PTSD 
due to his Vietnam service.  

Accordingly, the Board finds that the case must be REMANDED 
to the RO for further development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
psychiatric disorder from August 1997 to 
the present.  The RO should obtain 
records from each health care provider he 
identifies, if not already in the claims 
file.  If records are unavailable, please 
have the provider so indicate.

2.  After completion of 1 above, the RO 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination by 
a psychiatrist, who has not already 
examined him, to determine whether any 
psychiatric disorder or disorders are 
present, and, if so, the correct 
diagnostic classification and etiology of 
any disorder found.  The claims file and 
this REMAND must be reviewed by the 
examiner in conjunction with the 
examination.  All special studies or 
tests including psychological testing and 
evaluations, such as the Minnesota 
Multiphasic Psychological Inventory, 
deemed necessary by the examiner are to 
be accomplished.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
examiner should provide explicit 
responses to the following questions:

(a) Does the veteran have a psychiatric 
disability?

(b) If there is a psychiatric 
disorder(s), the examiner should 
determine the etiology and the nature and 
extent of such disorder(s).  For each 
identified disorder, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that such disorder 
began during, or was aggravated 
(worsened), as the result of some 
incident of active service.

(c) If a diagnosis of PTSD is 
appropriate, the examiner should comment 
explicitly upon whether it is related to 
his service in Vietnam.

The rationale for any opinion and all 
clinical findings should be reported in 
detail.

3.  The RO must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development obligations in accordance 
with the recent decision in Paralyzed 
Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), 
as well as necessary to comply with 38 
U.S.C.A. §§ 5103 and 5103A (West 2002) 
and 38 C.F.R. § 3.159 (Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001)), and 
any other legal precedent are fully 
complied with and satisfied.  The claims 
file must include documentation that the 
RO has complied with the VA's redefined 
duties to notify and assist a claimant, 
as set forth in the VCAA.

4.  After completion of the above, the RO 
should readjudicate the veteran's claim, 
including any additional evidence 
obtained by the RO on remand.  If any 
determination remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate 
period of time to respond.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2003).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



